—Appeal by the *598defendant from two judgments of the County Court, Nassau County (Belli, J.), both rendered November 17, 1997, convicting him of (1) kidnapping in the first degree, murder in the second degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree (two counts), upon a jury verdict, under Indictment No. 95081, and (2) conspiracy in the second degree, upon his plea of guilty, under Superior Court Information No. 99902, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant’s motions under Indictment No. 95081 for a trial order of dismissal were not specific enough to preserve the issue of the legal sufficiency of the evidence for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245, 250). In any event, viewing the evidence adduced under that indictment in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
We have reviewed the record under Superior Court Information No. 99902 and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel under that Superior Court Information is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Bracken, J. P., Copertino, Thompson and McGinity, JJ., concur.